Appendix

       The videotape is in a proprietary format; however, the video is available in
widely used formats at:http://www.ca5.uscourts.gov/opinions/pub/11/11-30158.wmv
(Windows), or http://www.ca5.uscourts.gov/opinions/pub/11/11-30158.mov (Mac). The
times set forth throughout the court’s opinion refer to the time of day as it appeared
in the videotape, but the time of day is not visible in the formats available at the above
links (along with other data that appeared in the proprietary format, such as the speed
of the patrol car and the status of the patrol car’s siren and lights). For ease of
reference, the video in the formats available at the above links begins at 7:52:44 a.m.
Therefore, most of the events at issue occur after 17:11 of the video footage at the above
links has elapsed, which equates with 8:09:55 a.m.